Citation Nr: 0218589	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
action of the RO.  The veteran timely perfected an appeal 
to the Board.  The Board remanded the case in August 2002 
for further development.  As explained in more detail 
below, the RO accomplished the requested development, but 
continued the denial of the claim; hence, the matter has 
been returned to the Board for further appellate 
consideration.

The issues perfected for appeal included a claim for 
service connection for scars of the penis; however, that 
claim was granted in an April 2002 Decision Review Officer 
decision.  As such, the issue presently before the Board 
is limited to that noted on the title page of this 
decision. 


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.  

2.  The probative medical evidence demonstrates that the 
veteran does not have erectile dysfunction.  


CONCLUSION OF LAW

The criteria for service connection for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal, as all notification and 
development action needed to render a fair decision on 
that claim has been accomplished.

Through the October 1999 rating decision, the September 
2000 statement of the case, the November 2000, April 2002 
and September 2002 supplemental statements of the case, 
and the Board's August 2002 remand, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence that has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran and his 
representative have received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication whatsoever 
that there is any existing, potentially relevant evidence 
to obtain, the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will 
be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The RO has 
arranged for the veteran to undergo VA examinations in 
connection with the claim, most recently at the direction 
of the Board.  The Board remanded the case to obtain 
additional information necessary, to include a VA 
examination, and to adjudicate the claim, and the RO 
complied with those directives.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on 
the merits.

I.  Background

Service medical records include chart entries dated in 
June and July 1970 detailing complaints and treatment for 
a gross infection and lesions on the penis which 
reportedly began as a skin burn from insect repellant.  
The report of an October 1971 separation examination 
included normal clinical evaluation of the genitourinary 
system.  No significant or interval history or defects 
were noted.  

Private treatment records dated from 1984 and reports of 
VA examinations conducted in 1986 and 1999 are silent for 
any findings or complaints related to an erectile 
dysfunction.  

In September 1999, the veteran submitted a claim of 
service connection for burns and scarring of the groin 
area and erectile dysfunction.  

A September 2000 statement from a private physician 
referred to skin color changes on the veteran's penis, but 
made no reference to erectile dysfunction.  

The veteran was afforded a VA examination in February 
2001, at which time the examiner noted his history of 
chemical burns to the posterior shaft of the penis during 
service.  The examiner noted the documented history of the 
veteran's in-service injury and the veteran's report that 
he was unable to obtain an erection for two years after 
that event.  The examiner noted that the veteran had no 
systemic disorders, such as diabetes, and was not on any 
medications that would cause erectile dysfunction.  The 
veteran described himself as healthy, save for the 
complaint of erectile dysfunction.  The veteran reported 
that he was able to have an erection and ejaculate and 
have complete coitus approximately once every two months.  

On physical examination, the examiner noted essentially 
normal external male genitalia, with areas of 
depigmentation and hyperpigmentation.  The examiner noted 
that there was no Peyronie's deformation and no scarring 
that would lead to distortion of an erection.  In his 
conclusion, the examiner stated that, while the scarring 
and disfigurement of the veteran's penis appeared to be 
mild in nature, disfigurement was a judgment call and it 
was reasonable that the veteran considered his penis to be 
considerably disfigured.  In terms of erectile 
dysfunction, the examiner noted that the veteran had a 
normally functioning penis with the ability to have normal 
sexual relations, but that sexual relations occur far too 
infrequently.  

In an April 2002 decision, the RO granted service 
connection and assigned a zero percent (noncompensable) 
rating for scars of the penis, effective September 24, 
1999.

When the Board initially reviewed the veteran's appeal in 
August 2002, it was noted that additional, pertinent VA 
treatment records associated with the claims file 
subsequent to the February 2001 VA examination had not 
been considered by the RO.  

Included in the recently received treatment reports was a 
June 2000 note detailing the veteran's initial primary 
care visit and his report that he had applied for 
disability for a genital wound suffered in service.  The 
assessment included burn trauma to the penis with erectile 
dysfunction.  A March 2001 mental health clinic entry 
noted that the veteran focused on the scarring from in-
service burns to his groin area which reportedly caused 
him great embarrassment and sexual dysfunction.  He wished 
to pursue a disability claim for that condition.  An April 
2001 chart entry detailing a urology consult included the 
assessment of erectile dysfunction, likely psychogenic in 
nature, considering, among other things, the presence of 
occasional, insufficient erections.  A June 2001 addendum 
detailed the effects of recently prescribed medications.  

On remand, the Board instructed the RO to review the 
recently submitted records and to take any appropriate 
action.  

In a statement received at the RO in September 2002, the 
VA examiner who conducted the February 2001 examination 
noted that he had reviewed the outpatient treatment 
records and the report of the prior examination.  It was 
the examiner's opinion that the veteran does not have 
erectile dysfunction; he is able to have sexual 
intercourse, albeit not as frequently as he would desire.

II.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2002).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the present case, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the veteran suffers from erectile dysfunction.  
Accordingly, the first essential criterion for an award of 
service connection (evidence of the currently claimed 
disability) is not met.

The Board recognizes that VA outpatient treatment records 
include the veteran's complaints of erectile dysfunction 
and assessments of that condition; however, it is unclear 
whether those assessments were based solely on the 
veteran's reported history.  The Board also notes that 
those records (in particular the April 2001 urology 
consult) reveal that the veteran had occasional erections.  

The Board is charged with the responsibility to assess the 
credibility of and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).  
In this case, the Board finds that the most persuasive 
(probative) evidence on the question of whether the 
veteran, in fact, suffers from the claimed disability are 
the medical report and September 2002 addendum opinion 
offered by the VA physician who examined the veteran in 
February 2001.  Based upon examination of the veteran, 
and, later, upon review of the outpatient treatment 
records and the prior examination report, that physician 
concluded that the veteran does not, in fact, suffer from 
erectile dysfunction.  He noted that the veteran is able 
to have sexual intercourse (consistent with the veteran's 
own report and the notation of occasional erections of 
record), albeit not as frequently as he would like.  
Hence, the most probative medical evidence on the question 
of current disability militates against the claim.

The Board also considered the veteran's assertions; 
however, they do not provide competent evidence to support 
the claim.  While the veteran is competent to provide 
information regarding the symptoms he currently 
experiences and has experienced since military service, as 
a layperson without the appropriate medical training and 
expertise, he is not competent to offer a probative 
opinion on a medical matter, such as whether he, in fact, 
suffers a particular medical condition.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  

As the probative medical evidence demonstrates that the 
veteran does not, in fact, suffer from the claimed 
erectile dysfunction, service connection for that 
condition must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 


ORDER

Service connection for erectile dysfunction is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

